DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. J. Lytle on 5/24/2022.
The application has been amended as follows: 
    8. (Currently Amended) A transmission-path switching method comprising:
	monitoring bandwidth information of a first wireless zone in a first transmission path and bandwidth information of a second wireless zone in a second transmission path, the first transmission path and the second transmission path being connected to terminal apparatuses;
	determining respective minimum bandwidth values of the first transmission path and the second transmission path on the basis of the bandwidth information of the first wireless zone and the bandwidth information of the second wireless zone, and
	determining through which of packet transmission paths packets are transmitted on the basis of results of the determination of the respective minimum bandwidth values, 
wherein
	the first transmission path includes a first transmission apparatus connected to the terminal apparatuses, and
	the second transmission path includes a second transmission apparatus connected to the terminal apparatuses, 
wherein each of the terminal apparatuses comprises:
at least one memory having stored therein program instructions and at least one processor that when executing the first program instructions implements: 
	a bandwidth monitoring unit 
wherein
	the first transmission apparatus in the first transmission path includes a plurality of first transmission apparatuses connected in series to each other,
	the first wireless zone in the first transmission path includes a plurality of first wireless zones,
	the bandwidth monitoring unit of each of the plurality of first transmission apparatuses monitors corresponding bandwidth information of a corresponding one of the plurality of first wireless zones,
	the second transmission apparatus in the second transmission path includes a plurality of second transmission apparatuses connected in series to each other,
	the second wireless zone in the second transmission path includes a plurality of second wireless zones, and
	the bandwidth monitoring unit of each of the plurality of second transmission apparatuses monitors corresponding bandwidth information of a corresponding one of the plurality of second wireless zones.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIT PATEL whose telephone number is (571)272-3140. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJIT PATEL/Primary Examiner, Art Unit 2416